Citation Nr: 0829645	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Regional 
Office (RO) that granted service connection for hearing loss 
of the left ear and assigned a 10 percent rating, effective 
June 18, 2004.  The veteran disagreed with the initial 
evaluation assigned.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the hearing 
transcript has been associated with the claims file.  The 
Board remanded the case for further development in June 2007.


FINDING OF FACT

The competent medical evidence reveals the veteran has Level 
XI hearing in the service-connected left ear and Level I 
hearing in the nonservice-connected right ear.


CONCLUSION OF LAW

The requirements for an initial evaluation in excess of 10 
percent for hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.383, 4.85, Diagnostic Code 6100, 4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  A July 2004 
notice letter advised the veteran of the types of evidence 
needed to establish service connection to include what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  A March 
2006 letter informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter further notified the veteran of the evidence needed to 
establish an effective date.  The August 2005 statement of 
the case provided rating criteria pertaining to hearing loss.  
The claim was last readjudicated in June 2008.

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing information 
and testimony, to include the impact of his disability on his 
functioning.  Thus, the veteran was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by 
the application of criteria set forth in 38 C.F.R. § 4.85, 
Diagnostic Code 6100, and 
§ 4.86, of VA's Schedule for Rating Disabilities.  Under 
these criteria, evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The degree of disability for service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional pattern 
of hearing impairment, i.e. when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  See 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral, and then 
evaluated to the next higher Roman numeral.  See 38 C.F.R. § 
4.86(b).

When service connection is in effect for hearing loss in one 
ear, the non-service-connected ear will generally be 
evaluated in Table VII as if it had been assigned a Level I 
hearing impairment designation. 38 C.F.R. § 4.85(f).  
However, effective December 6, 2002, 38 C.F.R. § 3.383 was 
amended to provide that where hearing impairment in the 
service-connected ear is compensable to a degree of 10 
percent or more and the hearing impairment in the other ear 
is considered a disability under 38 C.F.R. § 3.385, the 
hearing impairment in the non service-connected ear will be 
considered in evaluating the service-connected disability.  
The non-service-connected disability must not be the result 
of the veteran's own willful misconduct.

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his hearing 
loss in his left ear has gotten worse.  The veteran testified 
in a January 2007 hearing that his hearing loss affected his 
employment such that he was unable to stay employed since his 
discharge from service, he was currently unemployed and did 
not use a hearing aid.  For the reasons set forth below, the 
Board finds that the evidence of record does not support the 
assignment of an initial evaluation in excess of 10 percent 
for hearing loss of the left ear.

VA outpatient treatment reports from July 2003 to September 
2004 reflect the veteran reported a history of hearing loss 
in the left ear and was assessed with hearing loss.  

Audiometric testing on the VA examination in December 2004 
revealed that the hearing threshold levels in the left ear 
were 105 decibels at frequencies of 1000, 2000, 3000 and 4000 
Hertz.  At corresponding frequencies in the right ear, the 
hearing threshold levels in decibels were 20, 40, 55 and 60, 
respectively.  The average puretone threshold is 105 decibels 
for the left ear and 44 in the right.  Maryland CNC speech 
recognition score was 0 percent in the left ear and 94 
percent in the right.  

Audiometric testing on the VA examination in May 2008 
revealed that the hearing threshold levels in the left ear 
were 105 decibels at 1000, 2000, 3000 and 4000 Hertz.  At 
corresponding frequencies in the right ear, the hearing 
threshold levels in decibels were 25, 45, 50 and 55, 
respectively.  The average puretone threshold is 105 decibels 
for the left ear and 44 in the right.  Maryland CNC speech 
recognition score was 0 percent in the left ear and 100 
percent in the right.  

The results of the left ear represent an exceptional pattern 
of hearing loss.  See 38 C.F.R. § 4.86(a).  So, the left ear 
must be evaluated under Table VI or VIa, whichever results in 
the higher numeral.  Applying the findings from both the 
December 2004 and May 2008 VA examinations to Table VI or 
Table VIa in 38 C.F.R. § 4.85 yields a finding of Level XI 
hearing loss in the left ear.  Thus, the left ear alone is 
evaluated as 10 percent disabling.

As hearing impairment in the service-connected left ear is 
compensable to a degree of 10 percent and the right ear meets 
the criteria to be considered a disability under 38 C.F.R. § 
3.385, the hearing loss in the veteran's nonservice-connected 
right ear may be considered in determining the final 
compensation rating pursuant to 38 C.F.R. § 3.383.  Applying 
the findings from both the December 2004 and May 2008 VA 
examinations to Table VI in 38 C.F.R. § 4.85 yields a finding 
of Level I hearing loss in the right ear.  The intersection 
point for Level XI for the left ear and Level I for the right 
ear under Table VII shows that the veteran's hearing loss 
warrants a 10 percent evaluation under Diagnostic Code 6100.  

Thus, the evidence of record fails to show that the veteran's 
hearing loss of the left ear warrants an initial evaluation 
in excess of 10 percent.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the veteran's rating 
reflects total deafness in his left ear; thus, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology.  Moreover, the regulations provide for 
consideration of his nonservice-connected ear in this 
situation to provide for higher evaluations.  See 38 C.F.R. 
§ 3.383(a)(3).  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for hearing 
loss of the left ear, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


